Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 06, 2018

The Court of Appeals hereby passes the following order:

A18D0546. JANICE LONG-HATEF v. U.S. BANK, NA, AS TRUSTEE.

      The magistrate court issued a writ of possession to U.S. Bank, NA, as Trustee
against Janice Long-Hatef. Long-Hatef filed a notice of appeal to the superior court,
but the magistrate court dismissed the notice of appeal because she did not pay the
costs. Long-Hatef filed a motion for reconsideration of the dismissal, which the
magistrate denied. Long-Hatef then filed this application for discretionary appeal.
We, however, lack jurisdiction.
      Generally, “[t]he only avenue of appeal available from [a] magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d
225) (1991). This Court may only address magistrate court matters that already have
been reviewed by the state or superior court. See Westwind Corp. v. Washington Fed.
S & L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990); see also OCGA § 5-
6-35 (a) (1), (a) (11). Here, the only order in the application materials is one issued
by the magistrate court, which has not been reviewed by a state or superior court.
Accordingly, this application is DISMISSED for lack of jurisdiction.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/06/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.